AMERICAN ARBITRATION ASSOCIATION


INTERNATIONAL CENTER DISPUTE RESOLUTION






 

CALDERA RESOURCES INC.,

 

Claimant/Cross-Respondent,

 

-against-

 

ORDER OF THE

ARBITRATOR

 

AAA No.: 50 180 00674 10

 

GLOBAL GOLD MINING LLC and GLOBAL

GOLD CORPORATION,

 

Respondents/Cross-Claimant.

Presiding Arbitrator:

Hon. Herman Cahn



 

The above captioned parties, Caldera Resources Inc. (hereinafter "Caldera") and
Global Gold Mining, LLC and Global Gold Corporation (collectively, "Global
Gold") (collectively the "Parties") are before this tribunal on issues related
to a certain joint venture agreement, dated March 24, 2010 (hereinafter the "JV
Agreement")

 

WHEREFORE, the Parties are engaged in an arbitration proceeding (the
"Arbitration") before the undersigned (the "Arbitrator") as required by the JV
Agreement; and

 

WHEREFORE, the Parties have completed the introduction of evidence in the
Arbitration, each party has served Post-Arbitration Hearing Memoranda and
Replies, and the Parties engaged in an oral argument on January 19, 2012 before
the Arbitrator; and

 

WHEREFORE, on January 19, 2012, I signed an order which, for the limited period
of time set forth in that order, prohibited the parties' sale, transfer, pledge,
assignment, encumbrance, or hypothecation of any rights, title, shares, or
interests in Marjan-Caldera LLC, a Delaware Limited Liability Company
("Marjan-Caldera"), the Marjan Mining Company LLC of the Republic of Armenia,
registered on February 2, 2010, State Registration Number 273.110.05412 ("Marjan
Mining"), and/or any asset of Marjan-Caldera and/or any asset of the Marjan
Mining Company, including, but not limited to, any and all licenses and/or
property interests, including License Number HAL-14/526(the "License"), related
in any way to the Marjan project, located in southwestern Armenia along the
Nakichevan border in the Syunik province and further defined in the JV Agreement
(the "January 19, 2012 Order"); and

 

 
1

--------------------------------------------------------------------------------

 



 

WHEREFORE, the January 19, 2012 Order, among other things, stated that it will
not affect "any other judicial proceeding or enforcement of any other judicial
proceeding," and that it was "not intended as a stay of any court proceedings in
any other court, including those courts in the United States or in the Republic
of Armenia"; and

 

WHEREFORE, the Arbitrator has been advised that the Court of Cassation of the
Republic of Armenia issued three Orders effective February 8, 2012 upholding
lower court orders which held that the registration of the shares of Marjan
Mining to Marjan-Caldera and amendments made to the charter of Marjan Mining
effected in or about August 2010 the were improper (the "Armenian Decision");
and

 

WHEREFORE, the parties have informed me as the Arbitrator that Global Gold
intends to take certain acts as a result of and pursuant to the Armenian
Decision:

 

NOW, THEREFORE,

 

Pursuant to Rule 43 (b) of the Commercial Arbitration Rules and Mediation
Procedures of the American Arbitration Association ("AAA"):

 

[i]n addition to a final award, the arbitrator may make other decisions,
including interim, interlocutory, or partial rulings, orders, and awards. In any
interim, interlocutory, or partial award, the arbitrator may assess and
apportion the fees, expenses, and compensation related to such award as the
arbitrator determines is appropriate.

 

See AAA Rule 43(b).

 

 
2

--------------------------------------------------------------------------------

 



 

Pending further Order of the Arbitrator, I hereby order, declare, and decree the
following:



1.

The November 17, 2011 and January 19, 2012 of the Arbitrator are and shall
remain in full force and effect.


2.

Global Gold shall be permitted to "enter" or file the Armenian Decision in the
courts of the Republic of Armenia.

 

3.

Pending the decision on liability in this Arbitration, Global Gold, shall not
take any affirmative action in furtherance of the sale, transfer, pledge,
assignment, encumbrance, or hypothecation of any rights, title, shares, or
interests in Marjan Mining, Marjan Caldera, the Marjan property and/or the
Marjan License.





4.

Nothing herein shall prevent Global Gold's agent Ashot Boghossian from serving
as General Director of Marj an Mining.





5.

To the extent any question arises about other actions either party feels is
required to enter and enforce the decisions of the Armenian courts, the party
may move to amend this Order.



Dated:

New York, New York
March 2 , 2012

 



 

SO ORDERED

 

/s/ Herman Cahn

 

Honorable Herman Cahn



 3